Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 9,911,799 (the ‘799 patent), which was issued from U.S. application No.14/231,618 (the ‘618 application) on March 6, 2018.  

Defective Reissue Declaration 
The reissue declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
	The present reissue application contains original (unamended) patent claims 1-28 directed to an organic light-emitting display apparatus and newly added claims 29-54 directed to a display apparatus.  During the prosecution of the ‘618 application, a restriction requirement was issued between an invention drawn to an organic light emitting display apparatus and an invention drawn to a method of repairing a defective pixel in an organic light emitting display apparatus.  Applicant elected to prosecute the display apparatus claims (see Remarks filed on 4/30/2015 in the ‘618 application) and 
Where a restriction requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See MPEP 1412.01(I).
The newly added claims 29-54 recite a display apparatus which is a separate invention patentably distinct from the display apparatus recited in claims 1-28 of the ‘799 patent.  
Original independent claim 1 recites an organic light-emitting display apparatus comprising:
	an emission pixel comprising an emission device comprising a plurality of 	sub- emission devices and an emission pixel circuit connected to a first scan line 	and a data line, in a display area;
	a dummy pixel comprising a dummy pixel circuit connected to a second 	scan line being different from the first scan line and the data line, in a non-display 	area around the display area; and
	a repair line extending across a column or a row in the display area to the 	non- display area, wherein the repair line is insulated from the emission device 	and the emission pixel circuit of the emission pixel and the dummy pixel circuit.

Original independent claim 12 recites a similar organic light-emitting display apparatus which also includes an emission pixel in a display area, a dummy pixel in a non-display area, and a repair line extending across a column or a row in the display area to the non-display area.

The above structure recited in claim 29 and its dependent claims 30-43 is not required in original claims 1-28, nor does it anticipate or render obvious over the display apparatus recited in claims 1-28.  Accordingly, the structure recited in claims 29-43 is patentably distinct from the structure of the display apparatus recited in original claims 1-28 of the ‘799 patent: 
Similarly, independent claim 44 and its dependent claims 45-54 recite a display apparatus comprising a structure, which is completely different from the structure of the display apparatus recited in original claims 1-28 of the ‘799 patent. Claims 44-54 recite that the display apparatus comprises “a substrate; a first electrode in a display area of the substrate; a conductive pattern in a layer different from the first electrode; and a first connection member between the first electrode and the conductive pattern in a cross-section view and electrically coupled to the first electrode and connection pattern; a portion of the first connection member overlapping a portion of the connection pattern in a plan view.” The above structure recited in claims 44-54 is not required in original claims 1-28, nor does it anticipate or render obvious over the display apparatus recited 
As stated above, a restriction requirement was made in the ‘618 application.  Applicant permitted the elected invention to issue as the ‘799 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the display apparatus recited in claims 29-54, from the elected invention recited in the ‘799 patent. The non-elected invention(s) or non-claimed, distinct display device recited in claims 29-54 cannot be recovered by filing of the present reissue application.
A reissue applicant’s failure to timely file a continuing application is not considered to be an error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  The declaration of the present application fails to identify an error correctable by a reissue and, therefore, is defective. See MPEP 1402 and MPEP 1412.01(I). 
Further, it is noted that Applicant additionally indicates a correction of a typographical error of the name of a co-inventor in the declaration.  Correction of typographical error alone cannot be used as basis for filing a reissue application.  As stated in MPEP 1481.02, where applicant’s typographical error in an inventor’s name is recognized after the patent issues, a certificate of correction under 37 CFR 1.323, the fee set forth in 37 CFR 1.20(a), a petition under 37 CFR 1.182, and the petition fee set forth in 37 CFR 1.17(f)  must be filed to request correction of the typographical error in the inventor’s name.
Claim Rejections - 35 U.S.C. 251
Claims 1-54 are rejected as being based upon a defective reissue declaration, and for falling to set forth a correctable error in the original patent for reissue of the patent under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175 and MPEP 1412.01(I).
The nature of the defect(s) in the declaration set forth in the discussion above in this Office action.  	

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,911,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991